ORDER
PER CURIAM.
Movant appeals the dismissal of his Rule 29.15motion.
Movant was convicted of first degree assault. On September 2, 1988, he was sentenced to twenty years in the Department of Corrections. His conviction was affirmed by an opinion dated June 6, 1989. State v. Fischer, 774 S.W.2d 495 (Mo.App. E.D.1989).
Rule 29.15(b) requires the motion to be filed within thirty days after the filing of the transcript in the direct appeal. Although the record does not disclose the date the transcript was filed, it was obviously filed before June 6,1989, the date the conviction was affirmed. Movant’s Rule 29.15motion was not filed until September 7, 1989. It clearly was not timely filed.
Failure to timely file a Rule 29.15 motion constitutes “a complete waiver of any right to proceed” under Rule 29.15. Rule 29.-15(b). The motion court properly dismissed the motion and its order is affirmed.